Citation Nr: 0215187	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  02-00 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from December 1944 to July 
1946. 

Service connection for hearing loss and tinnitus was granted 
in a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(the RO).  A 10 percent disability rating was assigned for 
each disability.  The veteran has perfected an appeal as to 
the issue of entitlement to an increased disability rating 
for bilateral hearing loss.

The veteran filed a notice of disagreement (NOD) in November 
2001 only as to the matter of the 10 percent rating assigned 
for bilateral hearing loss.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C. § 7105, a NOD 
initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  He has not 
otherwise indicated a desire to appeal the tinnitus rating.  
The issue of entitlement to an increased disability rating 
for tinnitus is therefore not presently on appeal before the 
Board.  


FINDINGS OF FACT

1.  The veteran manifests Level II hearing in right ear and 
level XI hearing in his left. 

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
bilateral hearing loss so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent, for bilateral hearing loss, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.85 (2001).

2.  An extraschedular disability rating is not warranted.  38 
C.F.R. § 3.321(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected bilateral hearing loss.  In the interest of 
clarity, after reviewing generally applicable law and 
regulations and describing the factual background of this 
case, the Board will discuss the issue on appeal.  Finally, 
the matter of an extraschedular rating will be addressed. 

Relevant Law and Regulations

The VCAA

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107].  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that VA shall make 
reasonable efforts to notify a claimant of relevant evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 
U.S.C.A. §§ 5103, 5103A.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R. § 3.159].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim remains pending as it was filed in 
January 2001.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

(i.) Notice

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 
  
The veteran was informed in a September 2001 letter and 
rating decision of the evidence needed to substantiate his 
claim, and he was provided an opportunity to submit such 
evidence.  Moreover, in a December 2001 statement of the 
case, the RO notified the veteran of regulations pertinent to 
increased rating claims, informed him of the reasons why his 
claim has been denied, and provided him additional 
opportunity to present evidence and argument in support of 
his claim.  

In an April 2001 letter, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  The veteran was 
notified that VA would obtain all relevant service medical 
records and VA medical records.  In turn, the veteran was 
informed of his duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received.  In a May 2001 statement, the 
veteran informed the RO that he had no further information or 
evidence to provide in support of his claim for an increased 
rating for bilateral hearing loss.

The Board finds that the guidance provided to the veteran in 
multiple communication from the RO satisfies the requirements 
of 38 U.S.C.A. § 5103 in that the veteran was clearly 
notified of the evidence necessary to substantiate his claim 
for an increased rating.  Under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.  

(ii.) Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA complied with the VCAA's duty to assist by 
aiding the veteran in obtaining outstanding medical evidence.  
The veteran's service medical records have been received, as 
have private treatment records.  In addition, the veteran was 
provided with a VA audiological examination in May 2001.  All 
known and available service, private and VA medical records 
have been obtained and are associated with the veteran's 
claims file.  The veteran does not appear to contend that 
additional evidence which is pertinent to this claim exists.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The 
percentage ratings contained in the Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(a), 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the United States Court of Appeals for Veterans Claims (the 
Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Schedular criteria

The veteran has been assigned a 10 percent disability rating 
for his bilateral hearing loss.  He contends that his hearing 
loss is more disabling than currently evaluated.

The VA Rating Schedule that addresses the ear and other sense 
organs was amended effective June 10, 1999.  See 64 Fed. Reg. 
25202 (1999).  Because this change took effect prior to the 
veteran's August 1999 claim, only the revised criteria will 
be considered in evaluating the veteran's bilateral hearing 
loss.  
See, in general, Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991); see also VAOPGCPREC 3-2000 (2000).

The Ratings Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (2001).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  Table VIa is used when the examiner certifies 
that the use of speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc., or when indicated under the 
provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c) 
(2001).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2001).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  See 38 C.F.R. § 4.86(b) 
(2001).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

As noted by the Board in the Introduction, the veteran was 
granted service connection for hearing loss in September 2001 
and a 10 percent disability rating was assigned.  The rating 
decision was based on the veteran's service medical records, 
private treatment reports and a VA audiological examination 
report.  The RO determined that the veteran suffers from 
bilateral hearing loss that was related to his active 
service, specifically exposure to aircraft noise.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

The veteran's service medical records are pertinently 
negative.  A December 1985 VA examination report stated that 
the veteran suffered from high frequency sensorineural 
hearing loss in the right ear, moderate to severe range, with 
speech discrimination of 92 percent.  He was diagnosed with 
anakusis in the left ear with apparent progressive 
deterioration.

A January 2001 audiological examination by C.A.F., M.C.D., 
reflected that the veteran suffered from moderate high 
frequency sensorineural hearing loss in the right ear and 
anacusis (total deafness) in the left.  


Audiology testing revealed the following:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
30
60
70
LEFT
-
-
-
-
-

No testing of the left ear was done because of total deafness 
in the veteran's left ear.  Further evaluation of the 
veteran's hearing was recommended.

A May 2001 VA examination report revealed the following:



HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
60
70
LEFT
105
105
105
105
105

Puretone threshold averages were 41 decibels on the right, 
and 105 decibels on the left.  Speech recognition was 90 
percent in the right ear and 0 percent in the left.  The 
veteran was diagnosed with moderately severe to severe 
hearing loss at and above 3000 Hertz in the right ear and 
profound hearing loss in the left ear. 

Analysis 

Schedular rating

In this case, for reasons explained immediately below, the 
medical evidence of record does not support an evaluation in 
excess of 10 percent for the veteran's bilateral hearing loss 
under the pertinent criteria.  

Applying the criteria found in 38 C.F.R. § 4.85 at Table VI, 
the veteran's May 2001 examination report yielded a numerical 
designation of II for the right ear (0 to 41 percent average 
puretone decibel hearing loss, with between 84 and 90 percent 
speech discrimination), and XI for the left ear (98+ percent 
average puretone decibel hearing loss, with between 0 and 34 
percent speech discrimination).  Entering the category 
designations for each ear into Table VII produces a 
disability percentage evaluation of 10 percent under 
Diagnostic Code 6100. 

The Board has considered the application of 38 C.F.R. § 4.86 
(2001) [exceptional patterns of hearing impairment], due to 
the fact that left ear puretone threshold exceeds 55 decibels 
at all levels tested.  However, the outcome of the appeal is 
the same when that provision is applied. 

The Board has also considered the veteran's statements that 
his hearing loss warrants an increased evaluation.  The Board 
has no reason whatsoever to doubt the sincerity of the 
veteran's belief.  It is clear from the evidence of record 
that he experiences profound deafness of the left ear.  
However, the objective medical evidence has not shown that 
his service-connected hearing loss has increased to a level 
greater than that considered by a 10 percent rating under the 
provisions of 38 C.F.R. § 4.85 and /or § 4.86.  The veteran's 
contentions alone are insufficient to establish entitlement 
to a compensable evaluation for defective hearing because 
"disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  See Lendenmann, supra, 3 Vet. App. at 349.  
Here, the mechanical application of the schedule clearly 
establishes a noncompensable disability evaluation under 
Diagnostic Code 6100.

The Board thus finds that the veteran's bilateral hearing 
loss was properly assigned an initial disability rating of 10 
percent under Diagnostic Code 6100, and concludes that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating evaluation for bilateral hearing 
loss.

Extraschedular rating

In the December 2001 statement of the case, the RO considered 
the matter of an extraschedular rating under 38 C.F.R. § 
3.321(b).  This matter must be addressed in this decision.  
Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96 (August 16, 1996); see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

It has not been shown that the veteran has required frequent 
hospitalizations for his bilateral hearing loss.  In fact, 
there is no evidence that he has been hospitalized at all.  
Moreover, the Board has identified no evidence that the 
veteran's bilateral hearing loss has markedly interfered with 
his employment such as to render impractical the regular 
schedular standards, and the veteran has pointed to none The 
May 2001 VA audiology examination indicates that the veteran 
was employed as a farmer, and there is no indication that his 
service-connected hearing loss caused marked interference 
with such employment.  In addition, there is no evidence of 
an exceptional or unusual clinical picture.  The symptoms 
presented, in fact are precisely contemplated in the rating 
schedule, in particular 38 C.F.R. § 4.86, which provides for 
an alternative method of rating hearing loss where, as here, 
there is very significant loss in one ear.

Fenderson considerations

The medical evidence, reported above, demonstrates that the 
veteran's service-connected bilateral hearing loss has 
remained essentially stable during the relatively brief 
period of time since service connection was granted, January 
24, 2001.  At no time since he applied for service connection 
has his hearing loss been of such severity as to allow for 
the assignment of a disability rating higher than 10 percent.  
Accordingly, staged ratings are not applicable in this case. 

In summary, for the reasons and bases expressed above the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an initial 
compensable disability rating for his service-connected 
bilateral hearing loss for the reasons and bases described 
above.  The benefit sought on appeal is accordingly denied.  


ORDER

A increased rating evaluation for bilateral hearing loss is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

